DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 16 July 2021, the Applicant has filed a response on 18 October 2021.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8 and 15 have been considered but are moot due to the new ground of rejection necessitated by the amendment to the claims. The claims will be considered by their current presentation in the following sections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oxford (US 2006/0262943 A1) in view of Marash (U.S. 6,178,248 B1).
1, Oxford discloses a computer-implemented method, executed on a computing device (Oxford: [0020] — actions performed on processors), comprising:
receiving information associated with an acoustic environment (Oxford: [0252] — enabling tuning in on acoustic sources in an acoustic environment);
predefining a plurality of filters to produce a plurality of beams based upon, at least in part, the information associated with the acoustic environment, [[wherein the plurality of filters to produce the plurality of beams is predefined prior to obtaining audio encounter information]] (Oxford: FIG. 12A Steps 1205, 1210, 1220, 1215, 1225 — applying (low-pass and high-pass) filters to microphone signals in the surrounding, in order to compute signals corresponding to beams; [0017] — generating parameters for a virtual beam; [0021] — beams get pointed at intelligence sources);
predefining the plurality of filters to produce a plurality of nulls based upon, at least in part, the information associated with the acoustic environment, [[wherein the plurality of filters to produce the plurality of nulls is predefined prior to obtaining the audio encounter information]] (Oxford: FIG. 12A Steps 1205, 1210, 1220, 1215, 1225 — applying (low-pass and high-pass) filters to microphone signals in the surrounding, in order to compute signals corresponding to beams; [0017] — generating parameters for nulls; [0021], [0024] — nulls get pointed at noise sources; [0156] — notch filters being used to null out certain frequencies); and
obtaining audio encounter information, via one or more microphone arrays, using the plurality of beams and the plurality of nulls produced by the plurality of predefined filters (Oxford: [0024] — tracking a speaker/talker through a microphone array as he/she moves through an acoustic environment, being the beams, as well as adjusting the nulls that correspond to noise).

predefining a plurality of filters to produce a plurality of beams based upon, at least in part, the information associated with the acoustic environment, wherein the plurality of filters to produce the plurality of beams is predefined prior to obtaining audio encounter information (Marash: Col 1 lines 46-50 — predefining filter coefficients for maximum sensitivity (beams) in a particular direction before receiving audio information);
predefining the plurality of filters to produce a plurality of nulls based upon, at least in part, the information associated with the acoustic environment, [[wherein the plurality of filters to produce the plurality of nulls is predefined prior to obtaining the audio encounter information (Marash: Col 1 lines 46-50 — predefining filter coefficients for minimum sensitivity (nulls) in a particular direction before receiving audio information).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Marash into that of Oxford, given the predictable result of properly setting beamforming coefficients to address known sources of desired sounds as well as noises, even before the audio sources causing the sounds and noises are made present, thereby reducing the effort to perform the beamforming in the presence of the sound sources.
For claim 2, claim 1 is incorporated and the combination of Oxford in view of Marash discloses the computer-implemented method, wherein the information associated with the acoustic environment indicates one or more target speaker locations within the acoustic environment (Oxford: [0024] — tracking a talker as he/she moves).
3, claim 2 is incorporated and the combination of Oxford in view of Marash discloses the computer-implemented method, wherein predefining the plurality of filters to produce the plurality of beams based upon, at least in part, the information associated with the acoustic environment includes predefining the plurality of filters to produce one or more beams configured to receive audio encounter information from the one or more target speaker locations within the acoustic environment (Oxford: [0024] — the process being configured to track a talker as he/she moves (within an acoustic environment); [0040] — adding virtual beams as a person starts talking; [0351] — virtual beams are pointed in the direction of a current talker).
For claim 4, claim 2 is incorporated and the combination of Oxford in view of Marash discloses the computer-implemented method, wherein predefining the plurality of filters to produce the plurality of nulls based upon, at least in part, the information associated with the acoustic environment includes predefining the plurality of filters to produce one or more nulls configured to limit receiving audio encounter information from the one or more target speaker locations within the acoustic environment (Oxford: [0040] — adding nulls as noise sources appear; [0451] — adding nulls to a noise source near a talker’s position so as to tune it out (limiting receiving the sound); [0431] — a selection criterion to ignore talkers that are not relevant to a current communication session).
For claim 7, claim 1 is incorporated and the combination of Oxford in view of Marash discloses the computer-implemented method, wherein obtaining the audio encounter information, via the one or more microphone arrays, using the plurality of beams and the plurality of nulls produced by the plurality of predefined filters includes one or more of:
generating parameters having one or more virtual beams that correspond to intelligence sources (indicating the selection of one or more beams)); and
selecting one or more nulls from the plurality of nulls (Oxford: [0036] — generating parameters having one or more nulls that are pointed at noise sources (indicating the selection of one or more nulls)).
As for claim 8, computer program product claim 8 and method claim 1 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Oxford in [0042] provides story memory capable of storing the required instructions to implement this claim. Accordingly, claim 8 is similarly rejected under the same rationale as applied above with respect to method claim 1.
As for claim 9, computer program product claim 9 and method claim 2 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 9 is similarly rejected under the same rationale as applied above with respect to method claim 2.
As for claim 10, computer program product claim 10 and method claim 3 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 10 is similarly rejected under the same rationale as applied above with respect to method claim 3.
As for claim 11, computer program product claim 11 and method claim 4 are related as computer program product storing executable instructions required for 
As for claim 14, computer program product claim 14 and method claim 7 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 14 is similarly rejected under the same rationale as applied above with respect to method claim 7.
As for claim 15, system claim 15 and method claim 1 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. Oxford in [0043] provides storage memory and a processor suitable for reading upon the limitations of this claim. Accordingly, claim 15 is similarly rejected under the same rationale as applied above with respect to method claim 1.
As for claim 16, system claim 16 and method claim 2 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 16 is similarly rejected under the same rationale as applied above with respect to method claim 2.
As for claim 17, system claim 17 and method claim 3 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 17 is similarly rejected under the same rationale as applied above with respect to method claim 3.
As for claim 18, system claim .
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oxford (US 2006/0262943 A1) in view of Marash (U.S. 6,178,248 B1) as applied to claim 1, further in view of HOOK (US 2021/0193131 A1).
For claim 5, claim 1 is incorporated but the combination of Oxford in view of Marash fails to disclose the limitations of this claim, for which Hook is now introduced to teach as the computer-implemented method, wherein predefining the plurality of filters to produce the plurality of beams based upon, at least in part, the information associated with the acoustic environment includes predefining the plurality of filters to produce a plurality of frequency-independent beams based upon, at least in part, the information associated with the acoustic environment (Hook: [0025] — generating a beamformer which maintain a consistent polar pattern response independent of frequency, relative to background noise and speech reflections (acoustic environment)).
The combination of Oxford in view of Marash provides teaching for presenting a plurality of filters to produce beams. It differs from the claimed invention in that the claimed invention further provides that predefining the plurality of filters produces a plurality of frequency independent beams. This isn’t new to the art as the reference of Hook is seen to provide beamforming based on polar pattern responses independent of frequencies. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to information the teaching of Hook into that of the combination of Oxford in view of Marash, given the predictable result that independent of frequency, directivity can be properly assigned, thereby effectively enhancing or suppressing wideband signals without increasing the size of a sensor array (SUGIYAMA et al US 2017/0307721 A1: [0149], [0156], [0164]).
12, computer program product claim 12 and method claim 5 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 12 is similarly rejected under the same rationale as applied above with respect to method claim 5.
As for claim 19, system claim 19 and method claim 5 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to method claim 5.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oxford (US 2006/0262943 A1) in view of Marash (U.S. 6,178,248 B1) as applied to claim 1, further in view of Fienberg et al (US 2018/0374495 A1: hereafter – Fienberg).
For claim 6, claim 1 is incorporated but the combination of Oxford in view of Marash fails to explicitly disclose the limitations of this claim for which Fienberg is now introduced to teach as the computer-implemented method, wherein obtaining the audio encounter information, via one or more microphone arrays, using the plurality of beams and the plurality of nulls produced by the plurality of predefined filters includes adaptively steering the plurality of beams and the plurality of nulls (Fienberg: [0009] — beam selection techniques to steer beams to focus on a desired sound source; [0026] — adaptive beamforming algorithms having adjustable set of weight (filter coefficients) to digitally steer beam patterns to focus on a desired sound and to attenuate undesired sounds).
The combination of Oxford in view of Marash teaches a microphone array which obtains audio encounter information using a plurality or beams and nulls. It differs from the claimed invention in that the claimed invention further teaches adaptively steering 
As for claim 13, computer program product claim 13 and method claim 6 are related as computer program product storing executable instructions required for performing the claimed method steps on a computer. Accordingly, claim 13 is similarly rejected under the same rationale as applied above with respect to method claim 6.
As for claim 20, system claim 20 and method claim 6 are related as system and the method of using same, with each claimed element’s function corresponding to the claimed method step. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to method claim 6.




Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657